         Case 1:19-cv-00391-LG-RPM Document 455 Filed 03/01/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

ARC CONTROLS, INC.,               )
     Plaintiff,                   )
                                  )
v.                                )
                                  ) CASE NO. 1:19-cv-391-LG-RPM
                                  )
M/V NOR GOLIATH, in rem, and ) Consolidated with:
GOLIATH OFFSHORE HOLDINGS PTE. ) CASE NO. 1:19-cv-395-LG-RPM
LTD., in personam                 )
_________________________________ )


                STIPULATION OF VOLUNTARY DISMISSAL UNDER RULE 41

         On motion of Defendant and Counter-Claimant, Goliath Offshore Holdings Pte. Ltd., in

personam (“Goliath”) and Intervenor Plaintiff and Counter-Defendant, Candy Apple, L.L.C.

(“Candy Apple”), appearing herein through undersigned counsel, and, upon suggesting to this

Honorable Court that Goliath desires to dismiss all remaining claims made against Candy Apple

in personam, and the M/V CANDY APPLE, in rem, in its Counterclaim, Rec. Doc. No. 251,

accordingly, Goliath respectfully prays for a dismissal of all remaining claims again Candy Apple

in personam, and the M/V CANDY APPLE, in rem, with prejudice, each party to bear its own

costs.




                                               1
PD.31261028.1
       Case 1:19-cv-00391-LG-RPM Document 455 Filed 03/01/21 Page 2 of 3




                                    Respectfully submitted:

                                    /s/Miles P. Clements
                                    James G. Wyly, III (MS Bar 7415)
                                    Phelps Dunbar LLP
                                    2602 13th Street, Suite 300
                                    Gulfport, Mississippi 39501
                                    Telephone:     (228) 679-1130
                                    Facsimile:     (228) 679-1131
                                    E-Mail:        jim.wyly@phelps.com

                                    Miles P. Clements, T.A. (LA Bar 4184)
                                    Joseph E. Lee III (LA Bar 26968)
                                    Zachary J. Ardoin (LA Bar 37575)
                                    Phelps Dunbar LLP
                                    365 Canal Street, Suite 2000
                                    New Orleans, Louisiana 70130
                                    Telephone:    (504) 566-1311
                                    Facsimile:    (504) 568-9130
                                    E-Mail:       miles.clements@phelps.com
                                                  josh.lee@phelps.com
                                                  zachary.ardoin@phelps.com

                                    Counsel for Defendant and Counter Claimant
                                    Goliath Offshore Holdings Pte. Ltd.

                                    -and-

                                    /s/Samuel D. Gregory
                                    Alan W. Smith (MS Bar 10345)
                                    Samuel D. Gregory (MS Bar 104563)
                                    Baker, Donelson, Bearman, Caldwell & Berkowitz,
                                    PC
                                    Mailing: P.O. Box 14167
                                    Physical: One Eastover Center
                                    100 Vision Drive, Suite 400
                                    Jackson, Mississippi 39211
                                    Telephone:    (601) 351-2400
                                    E-Mail:       asmith@bakerdonelson.com
                                                  sdgregory@bakerdonelson.com

                                    Kristen L. Hayes (LA Bar 36490)
                                    Baker, Donelson, Bearman, Caldwell & Berkowitz,
                                    PC
                                    201 St. Charles Avenue, Suite 3600
                                    New Orleans, Louisiana 70170


                                       2
PD.31261028.1
       Case 1:19-cv-00391-LG-RPM Document 455 Filed 03/01/21 Page 3 of 3




                                            Telephone:        (504) 566-5200
                                            E-Mail:           klhayes@bakerdonelson.com

                                            Counsel for Intervenor Plaintiff and Counter
                                            Defendant Candy Apple, L.L.C.


                                     Certificate of Service
        I HEREBY CERTIFY that, on the 1st day of March, 2021, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF system, that service was accomplished
through the Notice of Electronic Filing on Filing Users, and that service was accomplished on any
party or counsel who is not a Filing User by other means in accordance with the Federal Rules of
Civil Procedure and the Local Rules of this Court.

                                            /s/Miles P. Clements




                                               3
PD.31261028.1
